

117 S1321 IS: Casa Grande Ruins National Monument Boundary Modification Act of 2021
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1321IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Kelly (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo modify the boundary of the Casa Grande Ruins National Monument, and for other purposes.1.Short titleThis Act may be cited as the Casa Grande Ruins National Monument Boundary Modification Act of 2021.2.FindingsCongress finds that—(1)Casa Grande Ruin Reservation was—(A)set aside on March 2, 1889;(B)proclaimed as the first archaeological preserve in the United States on June 22, 1892; and(C)redesignated as the Casa Grande Ruins National Monument on August 3, 1918;(2)the Casa Grande Ruins National Monument protects 1 of the finest architectural examples of 14th century Hohokam culture in the Southwest, which was known to early Spanish explorers as the Great House;(3)Casa Grande is only part of the story of an ancient town that may have covered 2 square miles; and(4)recent surveys and research have determined that the area of the Great House and the village surrounding the Great House extends beyond the existing boundary of the Casa Grande Ruins National Monument.3.DefinitionsIn this Act:(1)BIA landThe term BIA land means the approximately 7.41 acres of Federal land administered by the Bureau of Indian Affairs, as generally depicted on the map as BIA land to NPS.(2)BLM land parcel AThe term BLM land parcel A means the approximately 3.8 acres of Federal land administered by the Bureau of Land Management, as generally depicted on the map as BLM land parcel A to NPS.(3)BLM land parcel bThe term BLM land parcel B means the approximately 3.7 acres of Federal land administered by the Bureau of Land Management, as generally depicted on the map as BLM land parcel B to BIA.(4)MapThe term map means the map entitled Casa Grande Ruins National Monument Proposed Boundary Adjustment, numbered 303/120,734B, and dated February 2021.(5)MonumentThe term Monument means the Casa Grande Ruins National Monument in the State.(6)NPS landThe term NPS land means the approximately 3.5 acres of Federal land administered by the National Park Service, as generally depicted on the map as NPS land to BIA.(7)SecretaryThe term Secretary means the Secretary of the Interior.(8)StateThe term State means the State of Arizona.4.Acquisition and transfer of administrative jurisdiction over certain land(a)Acquisition of landThe Secretary may acquire by donation, exchange, or purchase with donated or appropriated funds, from willing sellers only, land or an interest in land generally depicted on the map as State land of Arizona or Private land, to be administered as part of the Monument.(b)Transfer of administrative jurisdiction(1)WithdrawalThe BIA land, BLM land parcel A, and BLM land parcel B are withdrawn from—(A)all forms of entry, appropriation, and disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)operation of the mineral leasing and geothermal leasing laws and mineral materials laws.(2)Transfer of administrative jurisdiction(A)BLM land parcel aAdministrative jurisdiction over BLM land parcel A is transferred from the Bureau of Land Management to the National Park Service.(B)BLM land parcel bAdministrative jurisdiction over BLM land parcel B is transferred from the Bureau of Land Management to the Bureau of Indian Affairs.(C)BIA landAdministrative jurisdiction over the BIA land is transferred from the Bureau of Indian Affairs to the National Park Service.(D)NPS landAdministrative jurisdiction over the NPS land is transferred from the National Park Service to the Bureau of Indian Affairs.(c)Administration; boundary modificationOn the acquisition of land or an interest in land under subsection (a), and with respect to any land transferred by subsection (b), the Secretary shall—(1)administer the land or interest in land acquired under subsection (a) or the land transferred to the administrative jurisdiction of the National Park Service under subparagraph (A) or (C) of subsection (b)(2), as applicable, as part of the Monument, in accordance with the laws generally applicable to units of the National Park System, including applicable provisions of division A of subtitle I of title 54, United States Code; and(2)modify the boundary of the Monument to reflect, as applicable—(A)the acquisition of land or interest in land under subsection (a); and(B)the transfer of administrative jurisdiction under subsection (b).(d)Availability of mapThe map shall be on file and available for inspection in the appropriate offices of the National Park Service.(e)CompensationExcept in a case in which land or an interest in land is acquired by donation under subsection (a), as consideration for the acquisition of land or an interest in land under that subsection, the Secretary shall—(1)pay fair market value for the land or interest in land; or(2)convey to the State or private landowner, as applicable, Federal land or an interest in Federal land of equal value located in the State.5.Administration of State land The Secretary may enter into an agreement with the State to provide for the cooperative management by the Secretary and the State of the approximately 200 acres of State land, as generally depicted on the map as State land of Arizona. 